Citation Nr: 1804295	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  11-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity. 

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1961 to November 1964 and from September 1965 to May 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2015.  A transcript of the hearing is included in the claims file.

In May 2016, the Board denied the claims for higher ratings for peripheral neuropathy of the upper extremities and entitlement to TDIU.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In May 2017, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating and remanding the portion of the May 2016 Board decision that denied increased ratings for peripheral neuropathy of the upper extremities and TDIU.  The appeal has now returned to the Board.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to increased ratings for peripheral neuropathy of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected disabilities, specifically heart disease and diabetes mellitus and its associated complications.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran meets the schedular criteria for an award of TDIU. 38 C.F.R. § 4.16(a) (providing that the schedular criteria are met if there are two or more service-connected disabilities with one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more); 38 C.F.R. § 4.25, Table I (Combined Ratings Table).  

After review of the evidence, the Board will resolve any doubt in the Veteran's favor and finds that he is unemployable due to service-connected disabilities.  On his formal claim for TDIU in April 2008, the Veteran reported that he last worked fulltime on April 18, 2008 and was self-employed as an exterminator with his own pest control company.  He also indicated that he stopped working due to a combination of service-connected disabilities, including heart disease, diabetes, and diabetic neuralgia.  With regard to his education, the record establishes that the Veteran completed two years of college, but has no other education or vocational training other than various certifications requires to practice as an exterminator.  The record shows that the Veteran has worked as an exterminator since 1978 and his work requires some amount of lifting, carrying, and other physical labor.  The evidence also indicates that the Veteran has a narrow educational and work history with no experience in sedentary or clerical positions.

The record contains medical evidence weighing both for and against the claim for TDIU, but the Board specifically notes  that the claims file contains a November 2017 private vocational assessment weighing in favor of a finding of unemployability.   The vocational assessment report includes a complete review of the Veteran's history and physical capabilities due to his service-connected disabilities and includes a finding that it is "at least as likely as not the [V]eteran has been unable to secure and follow substantially gainful employment since 2008 when his symptoms became severe and precluded his ability to continue working in his own business..."  The record also contains some evidence against the claim, including the opinions of various VA examiners that the Veteran was capable of sedentary employment and that his service-connected disabilities had little effect on his ability to work, but the Board finds that the evidence is at least in equipoise regarding the question of unemployability.  The Board will therefore resolve reasonable doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to TDIU is granted.





REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for higher ratings for peripheral neuropathy of the bilateral upper extremities.  Specifically, a VA examination should be performed to determine the current severity of the disability and the specific nerves affected.  This development is necessary in light of the May 2017 JMR noting that the Board needs to consider whether a separate rating is appropriate for the multiple nerves affected by the Veteran's neurological dysfunction.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected peripheral neuropathy of the upper extremities.  The claims file must be made available to and reviewed by the examiner.

The examiner must identify any evidence of neurological disorders, including the service-connected peripheral neuropathy of the bilateral upper extremities.  Any sensory or motor impairment in the extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The examiner must also specify the nerve(s) affected by the peripheral neuropathy and should determine if there is a way to differentiate the symptoms associated with each affected nerve and/or any symptoms associated with the Veteran's recent cerebrovascular accident (i.e. stroke).  

The complete bases for all medical opinions must be provided.

2.  If the Veteran is unable to report for a VA examination or the examiner finds that the examination cannot be completed due to the Veteran's health, the examiner should review the claims file and provide an opinion as to whether the median and ulnar nerves demonstrate symptoms that are separate and distinct from one another due to service-connected peripheral neuropathy.  

The complete bases for all medical opinions must be provided.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


